UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2102



ALBERT THOMAS, JR.,

                                              Plaintiff - Appellant,

          versus


SCOTT HALL, Officer, in his individual and
official capacity as a police officer of
Roanoke Rapids Police Department; HAROLD
PHILLIPS, Officer, in his individual and
official capacity as a police officer of
Roanoke Rapids Police Department; BO FORSHT,
Officer, in his individual and official
capacity as a police officer of Roanoke Rapids
Police Department; JAMAL BRYANT, Officer, in
his individual and official capacity as a
police officer of Roanoke Rapids Police
Department; DAVID BROWN, Officer, in his
individual and official capacity as a police
officer of Roanoke Rapids Police Department,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-03-28-40-H)


Submitted:   March 30, 2005                 Decided:   April 13, 2005


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Albert Thomas, Jr., Appellant Pro Se.   Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART, P.A., New Bern, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Albert Thomas, Jr. appeals the district court’s order

awarding summary judgment to defendants and dismissing his 42

U.S.C. § 1983 (2000) action.         We have reviewed the record and the

district      court’s    opinion     and     find   no   reversible     error.

Accordingly, we affirm on the reasoning of the district court. See

Thomas v. Hall, No. CA-03-28-40-H (E.D.N.C. Aug. 4, 2004).                   We

grant Thomas’s motion to supplement his informal brief and deny his

motion   to    appoint   appellate   counsel.       We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                     - 3 -